Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 1 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 2 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 3 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 4 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 5 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 6 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 7 of 10
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 8 of 10




        16                                   17
Case 7:19-cv-02117-VB Document 122
                               121 Filed 11/17/20 Page 9 of 10




             13                              16




          17




        17
        Case 7:19-cv-02117-VB Document 122
                                       121 Filed 11/17/20 Page 10 of 10




                                              EXHIBIT 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT CAMPBELL, as the Administrator of the Estate
 of Erick Campbell, ROBERT CAMPBELL, individually,
 AIDA CAMPBELL, and ERIC CAMPBELL,
                                                                 19 Civ. 2117 (VB)
                                Plaintiffs,

                       v.

 CITY OF YONKERS et al.,

                                Defendants.


 ROBERT CAMPBELL, as the Administrator of the Estate
 of Erick Campbell, ROBERT CAMPBELL, individually,
 AIDA CAMPBELL, and ERIC CAMPBELL,                               19 Civ. 9444 (VB)
                                Plaintiffs,

                       v.

 UNITED STATES OF AMERICA,

                                Defendant.


                                  ACKNOWLEDGEMENT

        I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in the cases Campbell v. United States of America, Case No. 19 Civ. 2117 (VB), and

Campbell v. City of Yonkers, Case No. 19 Civ. 9444 (VB), and I agree to be bound by its terms.


Date:                 ___________________________


Name (printed):       ___________________________


Signature:            __________________________


                                                 10
